— Appeal by the de*698fendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered November 10, 2005, as amended November 17, 2005, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was legally insufficient to establish his intent to commit robbery while acting in concert with another individual is unpreserved for appellate review (see CPL 470.05 [2]; People v Sepulveda, 52 AD3d 539 [2008]; People v Norman, 40 AD3d 1128, 1129 [2007]; People v Johnson, 22 AD3d 600 [2005]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the defendant acted in concert with, and intentionally aided, his companion (see People v Witherspoon, 300 AD2d 605 [2002]; People v Mejia, 297 AD2d 755, 756 [2002]; People v Ramos, 284 AD2d 136 [2001]; People v Davis, 260 AD2d 726 [1999]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, J.P., Balkin, Dickerson and Belen, JJ., concur.